Opinion filed June 6, 2019




                                      In The


        Eleventh Court of Appeals
                                   __________

                             No. 11-19-00158-CR
                                 __________

                 JONATHAN PAUL RENDON, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 238th District Court
                            Midland County, Texas
                        Trial Court Cause No. CR37410


                      MEMORANDUM OPINION
      Jonathan Paul Rendon has filed a pro se notice of appeal from the trial court’s
denial of Rendon’s motion for a copy of the reporter’s record at no charge to Rendon.
We dismiss the appeal.
      The clerk of this court wrote Rendon on May 9, 2019, and informed him that
it did not appear that the order from which he appeals is a final, appealable order.
We requested that Rendon respond and show grounds to continue the appeal.
Rendon filed a response in which he asserts that he is “currently trying to research
as to see if [he has] any merit to file an 1107 Writ of habeas Corpus for post
conviction relief, and cannot do so without being able to access [his] complete
records.” In his response, Rendon does not address the appealability of the trial
court’s order, but he does ask that, in the event this court determines the order to be
unappealable, we treat his notice of appeal as a notice of mandamus. We decline to
do so as Rendon’s notice of appeal does not meet the requirements of a petition for
mandamus. See TEX. R. APP. P. 52.
      An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). An intermediate
court of appeals is not vested with jurisdiction to consider an appeal from an order
denying a request for a free copy of the trial record when such request is not
presented in conjunction with a timely filed appeal. Self v. State, 122 S.W.3d 294
(Tex. App.—Eastland 2003, no pet.); see Yovanovitch v. State, No. 02-16-00039-
CR, 2016 WL 1163749, at *1 (Tex. App.—Fort Worth Mar. 24, 2016, no pet.) (mem.
op., not designated for publication) (stating that no statute vests this court with such
jurisdiction); Hosea v. State, No. 01-14-01017-CR, 2015 WL 831997, at *1 (Tex.
App.—Houston [1st Dist.] Feb. 26, 2015, no pet.) (mem. op., not designated for
publication) (“The denial of a motion to obtain a free record is not an appealable
order.”); Poole v. State, No. 14-14-00081-CR, 2014 WL 1268617, at *1 (Tex.
App.—Houston [14th Dist.] Mar. 27, 2014, no pet.) (mem. op., not designated for
publication) (same). Rendon’s request for a free reporter’s record in this case was
not presented in conjunction with a timely filed appeal from his conviction.
Consequently, we have no jurisdiction to entertain this appeal.




                                           2
        This appeal is dismissed for want of jurisdiction.


                                                                   PER CURIAM


June 6, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3